EXHIBIT 10.7

FORM OF EXECUTED

WAIVER AGREEMENT

Dated as of August 19, 2016

by and among

RLJ Entertainment, Inc.,

and

the HOLDER of

RLJ Entertainment, Inc. SECURITIES

NAMED HEREIN

 

 

 

--------------------------------------------------------------------------------

 

WAIVER AGREEMENT

WAIVER AGREEMENT, dated as of August 19, 2016 (this “Agreement”), by and between
RLJ Entertainment, Inc., a Nevada corporation (the “Company”), and the
individual or entity named herein on Schedule A hereto (the “Holder”).

RECITALS

WHEREAS, as of the date hereof, the Holder is the record and/or beneficial (as
such term is defined in Rule 13d-3 under the Exchange Act), which meaning will
apply for all purposes of this Agreement whenever the term “beneficial” or
“beneficially” is used) holder of the number of Subject Company Securities set
forth opposite Holder’s name on Schedule A hereto;

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and Digital Entertainment Holdings LLC (the “Investor”) are entering
into an Investment Agreement, dated as of the date hereof (as the same may be
amended or modified in accordance with its terms, the “Investment Agreement”);

WHEREAS, concurrently with the execution and delivery of this Agreement, the
other holders of Preferred Stock, 2015 Warrants and Subordinated Notes are
entering into agreements substantially identical to this Agreement;

WHEREAS, this Agreement is a material inducement to the Company’s and the
Investor’s willingness to enter into the Investment Agreement and the other
Transaction Documents and to consummate the transactions contemplated thereby.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I

Definitions

Definitions

.  Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Investment Agreement unless otherwise specified
herein.  In addition, the following definitions shall have the following
meanings as used in this Agreement:

(a)“2015 Warrants” means the warrants to purchase shares of Common Stock with an
adjusted exercise price of $4.50 per share issued by the Company on May 20,
2015, and any other class of securities into which such securities may hereafter
be reclassified or changed.

 

--------------------------------------------------------------------------------

 

(b)“Agreement” shall have the meaning given to such term in the Preamble
hereto. 

(c)“Amendment and Exchange Agreement” shall mean that certain Amendment and
Exchange Agreement dated August 19, 2016, by and between the Company and the
Holder.

(d)“beneficial” or “beneficially” shall have the meaning given to such term in
the Recitals hereto.

(e)“Certificate of Designation” shall mean the Certificate of Designations,
Preferences and Rights of each of the Series A-1 Preferred Stock, Series A‑2
Preferred Stock, Series B-1 Preferred Stock and Series B-2 Preferred Stock filed
by the Company with the Secretary of State of Nevada on May 20, 2015.

(f)“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

(g)“Company” shall have the meaning given to such term in the Preamble hereto.

(h)“Encumbrances” shall have the meaning given to such term in Section 3.4.

(i)“Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(j)“Holder” shall have the meaning given to such term in the Preamble hereto.

(k)“Investment Agreement” shall have the meaning given to such term in the
Recitals hereto.

(l)“Investor” shall have the meaning given to such term in the Preamble hereto.

(m)“Preferred Stock” means the Series A-1 Preferred Stock, Series A‑2 Preferred
Stock, Series B-1 Preferred Stock and Series B-2 Preferred Stock, collectively,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

(n)“Series A-1 Preferred Stock” means the Series A-1 preferred stock of the
Company, par value $0.001 per share, and any other class of securities into
which such securities may hereafter be reclassified or changed.

(o)“Series A-2 Preferred Stock” means the Series A-2 preferred stock

-2-

--------------------------------------------------------------------------------

 

of the Company, par value $0.001 per share, and any other class of securities
into which such securities may hereafter be reclassified or changed. 

(p)“Series B-1 Preferred Stock” means the Series B-1 preferred stock of the
Company, par value $0.001 per share, and any other class of securities into
which such securities may hereafter be reclassified or changed.

(q)“Series B-2 Preferred Stock” means the Series B-2 preferred stock of the
Company, par value $0.001 per share, and any other class of securities into
which such securities may hereafter be reclassified or changed.

(r)“Subject Company Securities” means the Preferred Stock, 2015 Warrants and
Subordinated Notes held of record or beneficially by the Holder as set forth on
Schedule A, together with any such securities acquired by any such Holder in any
manner during the term of this Agreement.

(s)“Subordinated Notes” means the unsecured subordinated promissory notes issued
by the Company on October 3, 2012, as amended by a note amendment agreement
dated April 15, 2015, and any other class of securities into which such
securities may hereafter be reclassified or changed.

(t)“Transactions” means the transactions contemplated by the Investment
Agreement and the other Transaction Documents, including, without limitation,
the issuance of the Warrants and all of the Underlying Shares to the Investor
upon exercise of the Warrants and pursuant to the terms of the Credit and
Security Agreement.

(u)“Transfer” means, directly or indirectly, to (i) sell, convey, transfer,
pledge or otherwise encumber or dispose of any of the Subject Company Securities
of which such Holder is the record or beneficial holder, (b) deposit any Subject
Company Securities into a voting trust or enter into a voting agreement or any
other arrangement with respect to any such securities or grant any proxy with
respect thereto, (c) enter into any contract, option or other arrangement or
undertaking with respect to the direct or indirect acquisition or sale,
assignment, transfer or other disposition of any Subject Company Securities, (d)
otherwise permit any Liens to be created on any of the Subject Company
Securities, or (e) commit or agree to take any of the foregoing actions.

 

ARTICLE II

Waivers

Waiver by Holder of Preferred Stock

.  The Holder, if a holder of Preferred Stock, hereby irrevocably and
unconditionally waives:

(a)the rights of the holders of Preferred Stock in connection with a

-3-

--------------------------------------------------------------------------------

 

Fundamental Transaction (as defined in the Certificate of Designations),
pursuant to Section 5 of the applicable Certificate of Designations, arising in
connection with the consummation of each of the Transactions;  

(b)the redemption rights of the holders of Preferred Stock upon a Change of
Control (as defined in the Certificate of Designations), pursuant to Section
7(b) of the applicable Certificate of Designations, arising in connection with
the consummation of each of the Transactions;

(c)the rights of the holders of Preferred Stock upon a Dilutive Issuance (as
defined in the Certificate of Designations), pursuant to Section 9(a) of the
applicable Certificate of Designations, arising in connection with the
consummation of each of the Transactions; and

(d)any and all put, premium or other payment rights, rights of acceleration or
redemption, and any other rights or preferences to which the Holder may
otherwise be entitled, pursuant to any document, agreement, understanding or
arrangement (written or oral) other than as expressly provided in the applicable
Certificate of Designations or pursuant to Section 2.2 of this Agreement,
arising in connection with the consummation of each of the Transactions.

For the avoidance of doubt, the obligations of the Holder set forth in clauses
(a), (b) and (c) of this Section 2.1 shall no longer be effective following the
exchange of the current Preferred Stock for new Preferred Stock having the terms
set forth in the certificate of designations the forms of which are attached as
Annex G to the Investment Agreement.

 

Waiver by Holder of 2015 Warrants

.  The Holder, if a holder of 2015 Warrants, hereby irrevocably and
unconditionally waives any and all put, premium or other payment rights, rights
of acceleration or redemption, and any other rights or preferences to which the
holders of 2015 Warrants may otherwise be entitled pursuant to the terms of such
2015 Warrants that may arise in connection with the consummation of each of the
Transactions, including, without limitation, the rights of the holders of 2015
Warrants in connection with a Fundamental Transaction (as defined in the 2015
Warrants) pursuant to Section 3(i) of the 2015 Warrants.

Waiver by Holder of Subordinated Notes

.  The Holder, if a holder of Subordinated Notes, hereby irrevocably and
unconditionally waives any and all put, premium or other payment rights, rights
of acceleration or redemption, and any other rights or preferences to which the
holders of Subordinated Notes may otherwise be entitled pursuant to the terms of
such Subordinated Notes that may arise in connection with the consummation of
each of the Transactions, including, without limitation, the rights of the
holders of Subordinated Notes in connection with an Event of Default or a Change
of Control (each as defined in the Subordinated Notes) pursuant to Sections 3.1
and 3.2 of the Subordinated Notes.

-4-

--------------------------------------------------------------------------------

 

Board of Directors Composition

.  The Holder, if a holder of Series A-1 Preferred Stock or Series A-2 Preferred
Stock, hereby irrevocably and unconditionally agrees, in accordance with Section
13(d) of the Certificate of Designations of the Series A-1 Preferred Stock and
Series A-2 Preferred Stock, that the size of the Board of Directors may be (a)
increased from seven directors to nine directors upon the Closing to effectuate
the Investor’s right to designate two directors pursuant to Section 4.3(a)(i) of
the Investment Agreement and (b) further adjusted as the Board of Directors and
the Investor deem necessary or appropriate to effectuate the Investor’s right to
designate a majority of the Board of Directors upon exercise in full by the
Investor of the Warrants pursuant to Section 4.3(a)(ii) of the Investment
Agreement.  The Holder, if a holder of Series A-1 Preferred Stock, also hereby
irrevocably and unconditionally waives its Special Voting Rights (as defined in
the Certificate of Designation) with respect to directors in the event of a
Default (as defined in the Certificate of Designation) set forth in Section
12(b)(ii) of the Certificate of Designation of the Series A-1 Preferred Stock.

Transfer Restrictions

.  The Holder hereby agrees that, from and after the date of this Agreement, it
is not permitted to Transfer any of the Subject Company Securities unless each
transferee (whether or not such transferee is an Affiliate of the Holder) of any
such Subject Company Securities agrees in a written agreement executed and
delivered to the Company and the Investor prior to such Transfer to be bound by
all of the terms of this Agreement, including, without limitation, all
obligations of the Holder hereunder; provided, however, that for purposes of
this sentence, the term “Subject Company Securities” shall not include any
shares of Common Stock into which shares of Preferred Stock have been converted
or for which 2015 Warrants have been exercised, but only if such conversion or
exercise was not in violation of the restriction contained in the following
sentence.  The Holder, if a Holder of Series A-1 Preferred Stock or Series A-2
Preferred Stock, but not a party to the Voting Agreement, agrees that such
Holder shall not Transfer, exercise or convert any shares of Series A-1
Preferred Stock, shares of Series A-2 Preferred Stock or 2015 Warrants
beneficially owned by such Holder on or prior to the record date for the
Stockholders Meeting.  The Company hereby acknowledges the restrictions on a
Transfer of Subject Company Securities contained in this Section 2.5 and agrees
not to register the Transfer of any certificate or uncertificated interest
representing any Subject Company Securities unless such Transfer is made in
compliance with this Agreement, and any transfer not made in compliance with
this Section 2.5 shall be null and void and without effect ab initio.

Public Announcements

.  The Holder shall not issue any press release or otherwise make any public
statement with respect to this Agreement, the other Transaction Documents or any
of the Transactions without the prior written consent of the Company and except
as may be required by applicable Law.

Further Assurances

.  The Holder shall execute and deliver, or cause to be executed and delivered,
such further certificates, instruments and other documents as the Investor or
the Company may reasonably request for the purpose of effecting and carrying out
the provisions and purposes of this Agreement.

-5-

--------------------------------------------------------------------------------

 

ARTICLE III

Representations and Warranties of the Holder

The Holder hereby represents and warrants to the Company as follows:

Organization; Authorization

.  The Holder, if it is an entity, is duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization.  The Holder
has all requisite capacity and authority to execute and deliver this Agreement
and to perform his, her or its obligations under this Agreement.  With respect
to a Holder that is an entity, the execution and delivery of this Agreement and
such Holder’s performance of its obligations under this Agreement have been duly
authorized by all necessary corporate or similar action on the part of such
Holder and no other corporate or similar proceedings on the part of such Holder
are necessary to authorize the execution and delivery of this Agreement or for
such Holder to perform its obligations under this Agreement.  This Agreement has
been duly executed and delivered by or on behalf of such Holder and, assuming
the due authorization, execution and delivery of this Agreement by the Company,
the Agreement constitutes a legal, valid and binding obligation of such Holder,
enforceable against such Holder in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws of general applicability
affecting the rights of creditors and general equitable principles (whether
considered in a proceeding in equity or at law).

3.2Governmental Filings; No Violations; Certain Contracts.

(a)No consent, approval, order or authorization of, or registration, declaration
or filing with, any Governmental Entity is required to be obtained or made by
the Holder in connection with the execution and delivery of this Agreement,
except for such consents, authorizations, filings, approvals and registrations
which, if not obtained or made, are not reasonably likely to prevent, materially
delay or materially impair the performance of such Holder’s obligations under
this Agreement.

(b)The execution and delivery by the Holder of this Agreement does not and the
compliance with the provisions hereof will not (i) result in any loss,
suspension, limitation or impairment of any right of such Holder to own or use
any assets required for the conduct of its business, (ii) result in any
violation of, default under (with or without notice or lapse of time, or both),
or give rise to a right of termination, cancellation, first offer, first
refusal, modification or acceleration of, any obligation, (iii) result in the
loss of a benefit under any loan, guarantee of indebtedness, credit agreement,
note, bond, mortgage, indenture, lease, agreement, Contract, instrument, permit,
concession, franchise, right or license binding upon such Holder or by which (or
to which) any of such Holder’s properties, rights or assets are bound or
subject, (iv) result in the creation of any Liens, other than Permitted Liens,
upon any of the properties or assets of such Holder, (v) conflict with or
violate any applicable Laws or (vi) conflict with or result in any violation of
any provision of the certificate of incorporation or

-6-

--------------------------------------------------------------------------------

 

bylaws (or similar governing documents), if any, of such Holder, except, in the
case of clauses (i) through (v), for such losses, suspensions, limitations,
impairments, conflicts, violations, defaults, terminations, cancellations,
accelerations, or Liens as are not, individually or in the aggregate, reasonably
likely to prevent or materially delay or impair the performance of such Holder’s
obligations under this Agreement. 

Litigation

.   There are no civil, criminal or administrative actions, suits, claims,
hearings, investigations or proceedings pending or threatened against the Holder
that seek to enjoin, or are reasonably likely to have the effect of preventing,
making illegal or otherwise interfering with, the performance of such Holder’s
obligations under this Agreement, except as would not, individually or in the
aggregate, be reasonably likely to prevent or materially delay or impair the
ability of such Holder to perform its obligations under this Agreement.

Ownership of Company Securities; Voting Power

.  The number of shares of Common Stock and Subject Company Securities held of
record and/or beneficially by the Holder as of the date of this Agreement is
correctly set forth opposite such Holder’s name on Schedule A hereto.  The
Holder is the record and/or beneficial holder of all of the Common Stock and
Subject Company Securities set forth opposite such Holder’s name on Schedule A
and has full voting power and power of disposition with respect to all such
Common Stock and Subject Company Securities free and clear of any Liens, claims,
proxies, voting trusts or agreements, options or any other encumbrances or
restrictions on title, transfer or exercise of any rights of a stockholder in
respect of such Common Stock and Subject Company Securities (collectively,
“Encumbrances”), except for any such Encumbrance that may be imposed pursuant to
(a) this Agreement or (b) any applicable restrictions on transfer under the
Securities Act of 1933, as amended, including the rules and regulations
promulgated thereunder, or the securities Laws of any state within the United
States.

Additional Company Securities

.  Any additional shares of Subject Company Securities with respect to which the
Holder acquires record or beneficial ownership after the date hereof, in any
manner shall automatically become subject to the terms of this Agreement as
though owned by such Holder as of the date hereof.

Adjustments

.  The Holder hereby agrees that in the event of any stock split, stock
combination (including by way of reverse stock split), stock dividend,
reclassification, exchange of shares or other similar transaction affecting the
Subject Company Securities, the terms of this Agreement shall apply to the
resulting securities.

3.7Reliance.  The Holder understands and acknowledges that the Company and the
Investor is entering into the Investment Agreement and the other Transaction
Documents in reliance upon the Holder’s execution, delivery and performance of
this Agreement.

3.8Finder’s Fees.  No agent, broker, investment banker, finder or other
intermediary is or will be entitled to any fee or commission or reimbursement of

-7-

--------------------------------------------------------------------------------

 

expenses from the Investor or the Company or any of their respective Affiliates
in respect of this Agreement based upon any arrangement or agreement made by or
on behalf of the Holder. 

ARTICLE IV

Representations and Warranties of the Company

The Company hereby represents and warrants to the Holder as follows:

 

Organization, Good Standing

.  The Company is a legal entity duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization.  

4.2Corporate Authority.  The Company has all requisite corporate power and
authority to execute and deliver and perform its obligations under this
Agreement.  The execution and delivery of this Agreement and the Company’s
performance of its obligations under this Agreement have been duly authorized by
all necessary corporate action on the part of the Company and no other corporate
proceedings on the part of the Company are necessary to authorize the execution
and delivery of this Agreement or for the Company to perform its obligations
under this Agreement.  This Agreement has been duly executed and delivered by
the Company and, assuming due execution and delivery by the Holder, constitutes
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws of general applicability affecting the rights of creditors
and general equitable principles (whether considered in a proceeding in equity
or at law).

ARTICLE V

General Provisions

Termination

.  This Agreement and all obligations, covenants and agreements contained herein
shall automatically terminate and cease to be effective (a) upon the earlier to
occur of (i) the termination of the Investment Agreement pursuant to Article V
thereof and (ii) the effective date of a written agreement of the parties hereto
terminating this Agreement, and (b) with respect to the Holder (but not as to
its transferees), as of the date that neither it nor any of its Affiliates owns
of record or beneficially any Subject Company Securities; provided, however,
that nothing in this Section 5.1 shall relieve any party from liability for any
willful breach of this Agreement.

Amendment

.  This Agreement may not be modified or amended except by written instrument
executed and delivered by duly authorized officers of each of the Company and
the Holder.

-8-

--------------------------------------------------------------------------------

 

Extension; Waiver

.  At any time prior to the termination of this Agreement, any party hereto, by
duly authorized action, may, to the extent legally allowed, on behalf of such
party: (a) extend the time for the performance of any of the obligations or
other acts of the other parties hereto; (b) waive any inaccuracies in the
representations and warranties made by such other parties contained herein or in
any document delivered pursuant hereto; and (c) waive compliance with any of the
agreements or conditions for the benefit of such party contained herein.  Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument executed and delivered by a duly
authorized officer on behalf of such party.  Delay in exercising any right under
this Agreement shall not constitute a waiver of such right.

Notices

.  All notices, requests, demands, waivers and other communications required or
permitted to be given under this Agreement shall be in writing and deemed given
if delivered personally or sent by facsimile, overnight courier to the parties
hereto, in each case with a copy sent via electronic mail (if an electronic mail
address of the party to whom the relevant communication is being made has been
designated pursuant hereto and remains a working electronic mail address), to
the following persons at the following addresses (or to such other persons or
addresses as may be designated in writing by the party to receive such notice in
compliance with the procedures set forth in this Section 5.4):

If to the Company:

RLJ Entertainment, Inc.

8515 Georgia Avenue, Suite 650

Silver Spring, Maryland 20910
Attention:  Miguel Penella
Phone:  (301) 608-2115
Fax:  (301) 608-9313
Email:  MPenella@rljentertainment.com  

With a copy (which shall not constitute notice) to:

RLJ Entertainment, Inc.

6320 Canoga Avenue, 8th Floor

Woodland Hills, CA 91367
Attention:  Legal Counsel
Phone:  (818) 407-9100
Fax:  (818) 407-9331
Email:  LegalCounsel@RLJEntertainment.com  

Arent Fox LLP

1717 K Street, NW

Washington, DC 20006
Attention:  Jeffrey E. Jordan


-9-

--------------------------------------------------------------------------------

 

Phone:  (202) 857-6473
Fax:  (202) 857-6395
Email:  jeffrey.jordan@arentfox.com   

If to the Holder:

The address designated on the signature page of the Holder.

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received on the day delivered or, if by facsimile, on the
Business Day on which such facsimile was sent (or on the next Business Day if
such facsimile was sent later than 5:30 p.m. (New York City time) on any
Business Day or on a day that is not a Business Day).

Counterparts

.  This Agreement may be executed in any number of identical counterparts, each
of which shall be deemed an original instrument (including signatures delivered
via facsimile or electronic mail) and all of which together shall constitute one
and the same instrument.  The parties hereto may deliver this Agreement by
facsimile or by electronic mail and each party shall be permitted to rely upon
the signatures so transmitted to the same extent and effect as if they were
original signatures.  

Governing Law

.  This Agreement shall be governed by and construed in accordance with the Laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the Law of any jurisdiction
other than the State of New York.

Jurisdiction and Venue; Waiver of Jury Trial

.  The parties to this Agreement hereby irrevocably submit to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York,
Borough of Manhattan, in respect of the interpretation and enforcement of the
provisions of this Agreement, and in respect of the transactions contemplated
hereby, and hereby irrevocably waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof,
that it is not personally subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in such court, or that this
Agreement may not be enforced in or by such court.  The parties hereto hereby
irrevocably waive personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by Law.  EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO, AND AGREES NOT TO REQUEST, TRIAL BY JURY
IN CONNECTION WITH ANY PROCEEDING

-10-

--------------------------------------------------------------------------------

 

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Specific Performance

.  In the event of a breach or a threatened breach by any party to this
Agreement of its obligations under this Agreement, any party injured or to be
injured by such breach shall be entitled to specific performance of its rights
under this Agreement or to injunctive relief, in addition to being entitled to
exercise all rights provided in this Agreement and granted by Law, it being
agreed by the parties that the remedy at law, including monetary damages, for
breach of any such provision will be inadequate compensation for any loss and
that any defense or objection in any action for specific performance or
injunctive relief for which a remedy at law would be adequate is hereby waived.

Entire Agreement

.  This Agreement, together with the Voting Agreement and the other Transaction
Documents, contains the entire agreement among the applicable parties hereto and
thereto with respect to the subject matter hereof and thereof and supersedes and
replaces all prior agreements and understandings, both written and oral, among
the applicable parties with respect to the subject matter hereof and thereof.

Third Party Beneficiary

.  The parties hereto agree that the Investor is an express third party
beneficiary of, and has rights and remedies under, this Agreement and all
representations, warranties, covenants and agreements set forth herein.

Fees and Expenses

.  Except as otherwise set forth in this Agreement, in the other Transaction
Documents or in the Amendment and Exchange Agreement, all fees and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including fees and expenses of financial advisors, financial sponsors,
legal counsel and other advisors, shall be paid by the party incurring such
expenses, whether or not the Transactions are consummated.

Severability

.  If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Assignment

.  Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise, by any of the parties without the prior written consent of the other
parties to this Agreement.  Any purported assignment in violation of this

-11-

--------------------------------------------------------------------------------

 

Agreement is void.  This Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties to this Agreement and their respective
successors and assigns.

5.14Interpretation; Construction.  

(a)The headings and other captions in this Agreement are for convenience and
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or otherwise affect any of the provisions hereof.  

(b)The parties have participated jointly in negotiating and drafting this
Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

[Signature pages follow]

-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

RLJ Entertainment, INc.

 

 

 

By:  


Name:  Miguel Penella
Title:    Chief Executive Officer

 

 




 

[Signature Page to Waiver Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

HOLDER

 

 

 

Signature of Holder

 

 

 

Name of Person Signing for the Holder (If signing in a representative capacity
for a corporation, trust, partnership and other entity)

 

 

 

Printed Name of Holder

 

 

 

Title of Person Signing for the Holder

(If signing in a representative capacity for a corporation, trust, partnership
and other entity)

 

 

Address of Holder for purposes of Section 5.4 (Notices) of this Agreement:

_______________________________

_______________________________

_______________________________

_______________________________

 

 

[Signature Page to Waiver Agreement]

--------------------------------------------------------------------------------

 

Schedule A

Holder

 

Holder Name

Common Stock

Series A-1 Preferred Stock

Series A-2 Preferred Stock

Series B-1 Preferred Stock

Series B-2 Preferred Stock

2015 Warrants

Subordinated Notes

Wolverine Asset Management, LLC

 

4,000

 

 

 

1,200,000

 

Sudbury Capital Fund, LP

96,714

 

2,000

 

 

600,000

 

Robert L. Johnson/RLJ SPAC Acquisition LLC

888,831

 

 

 

15,000

4,500,000

 

JH Evergreen Management, LLC

 

 

 

 

 

 

 

JH Partners Evergreen Fund, L.P.

509,366

 

 

5,618.282

 

1,685,485

5,665,276.79

Forrestal, LLC

68,189

 

 

752.121

 

225,636

758,411.45

JH Investment Partners III, L.P.

68,888

 

 

759.854

 

227,956

766,209.84

JH Investment Partners GP Fund III, LLC

31,650

 

 

349.175

 

104,753

352,095.71

Morris Goldfarb

62,922

 

 

 

1,000

300,000

 

Peter Edwards

240,604

 

 

 

500

150,000

 

 

 

--------------------------------------------------------------------------------

 

Schedule of Holders Who Signed the Waiver Agreement

 

Wolverine Asset Management, LLC

Sudbury Capital Fund, LP

Robert L. Johnson/RLJ SPAC Acquisition LLC

JH Evergreen Management, LLC

JH Partners Evergreen Fund, L.P.

Forrestal, LLC

JH Investment Partners III, L.P.

JH Investment Partners GP Fund III, LLC

Morris Goldfarb

Peter Edwards

 